NIX, Judge.
This is an Original Proceedings filed by petitioner, Walter Eugene Shook, for a writ of habeas corpus seeking his release from the penitentiary, alleging he was denied his right to appeal his conviction from the District Court of Tulsa County of Uttering a Forged Instrument After Former Conviction of a Felony. He has previously filed two causes in this Court, #A-13,374 and #A-13,390, opinion handed down on September 18, 1963, and cited as Okl.Cr., 385 P.2d 509.
Inasmuch as this decision covers the issue of the statutory time of petitioner’s appeal, and has previously been determined, we are of the opinion that the petition filed in this cause raises no new issues, nor are the unsupported statements of petitioner sufficient to support his contentions.
This Court will not ordinarily entertain jurisdiction under these circumstances, and the relief sought is hereby denied.
BUSSEY, P. J., and BRETT, J., concur.